NO. 07-10-0018-CR
					 
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL D

	AUGUST 3, 2010
	______________________________

	JOEL JACOB FLORES, 

									Appellant

	v.

	THE STATE OF TEXAS, 

									Appellee
	_______________________________

	FROM THE 396[TH] DISTRICT COURT OF TARRANT COUNTY;

	NO. 1102149D; HON. GEORGE GALLAGHER, PRESIDING
	_______________________________

                                Anders Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
Joel Jacob Flores (appellant) appeals his conviction for aggravated sexual assault of a child under fourteen years of age.  Appellant's appointed counsel has now filed a motion to withdraw, together with an Anders1 brief, wherein he certified that, after diligently searching the record, he concluded that the appeal was without merit.  Along with his brief, appellate counsel filed a copy of a letter sent to appellant informing him of counsel's belief that there was no reversible error and of appellant's right to file a response pro se.  Appellant timely filed a pro se response.
	In compliance with the principles enunciated in Anders, appellate counsel discussed three potential areas for appeal.  They included the 1) admonishments concerning punishment and sex offender registration, 2) amount of punishment assessed and 3) ineffective assistance of counsel.  However, counsel then proceeded to explain why the issues were without merit.
	In addition, we have conducted our own review of the record and appellant's pro se response to assess the accuracy of appellate counsel's conclusions and to uncover any reversible error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel's conclusions.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 

							Brian Quinn 
						          	Chief Justice

Do not publish.